BELCHER, Commissioner.
Upon a plea of guilty to the offense of robbery by assault before the court without a jury, the punishment was assessed at twelve years.
The evidence as agreed and stipulated by the state, the appellant in person, and his counsel, reveals that Ronald Kesler identified the appellant as the same person who entered his grocery store and by force took $150 in money from his possession and without his consent by putting him in fear of bodily injury and his life.
The appellant did not testify.
*891There are no bills of exception.
The evidence is sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.